Title: From George Washington to Major General Israel Putnam, 7 November 1778
From: Washington, George
To: Putnam, Israel


  
    Sir.
    [Fredericksburg, N.Y., 7 Nov. 1778]
  
You will immediately proceed to Harford, and take the command of Poors—Pattersons and Learneds Brigades till further arrangements can be made.
You are to hold the troops in a state of preparation to march at the shortest notice; and upon certain advices from Major Genl Gates of the british army appearing off Boston you will put them instantaneously in motion, and march by the shortest and most commodious route to Major Genl Gates. But as putting the troops in motion, in our present condition of supplies, is a matter of serious consideration you will not assume this measure without the information which you may receive from Genl Gates, is clear and decided. Given at Head Quarters this 7th day of Nov. 1778.

  G. W——n

